Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 1 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 2 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 3 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 4 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 5 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 6 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 7 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 8 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 9 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 10 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 11 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 12 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 13 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 14 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 15 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 16 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 17 of 20
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 18 of 20
             Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 19 of 20


                                         Respectfully submitted,
1    Dated: September 9, 2019   .   .   /s/ Lucas J. Tomsich                     .




                                         LUCAS J. TOMSICH Cal. Bar No. 295685
2                                        FAEGRE BAKER DANIELS LLP
                                         1950 UNIVERSITY AVE, Suite 450
3                                        East Palo Alto, CA 94303-2279
                                         Telephone: 650.324.6700
4                                        Facsimile: 650.324.6701
                                         Email: lucas.tomsich@FaegreBD.com
5
                                         BRIAN J. PAUL (pro hac vice pending)
6                                        FAEGRE BAKER DANIELS LLP
                                         300 North Meridian Street, Suite 2700
7                                        Indianapolis, IN 46024-1750
                                         Telephone: (317)-237-0300
8                                        Facsimile: (317)-237-1100
                                         Email: brian.paul@FaegreBD.com
9
                                         JOSHUA N. TURNER (pro hac vice pending)
10                                       FAEGRE BAKER DANIELS LLP
                                         90 S. Seventh Street
11                                       Minneapolis, MN 55402
                                         Telephone: (612) 766-7738
12                                       Facsimile: (612) 766-1600
                                         Email: joshua.turner@FaegreBD.com
13
                                         Counsel for Plaintiff Technicolor, SA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           19
Case 3:19-cv-05648 Document 1 Filed 09/09/19 Page 20 of 20
